



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Bullens, 2021 ONCA 421

DATE: 20210614

DOCKET: C66649

Benotto, Trotter and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Ian Bullens

Appellant

Ian Bullens in person

Ingrid Grant, as duty counsel

Philippe Cowle, for the respondent

Heard: June 9, 2021 by video
    conference

On appeal from the sentence imposed on April
    20, 2017 by Justice Alfred OMarra of the Superior Court of Justice.

REASONS FOR DECISION

[1]

At the outset of the hearing, Mr. Bullens
    confirmed that he was not pursuing his conviction appeal. With respect to his
    sentence appeal, the only issue to be addressed is the sentencing judges
    failure to accord Mr. Bullens a credit of 3 to 5 months based on the principle from
R. v. Downes
(2006), 79 O.R. (3d) 321 (C.A.).

[2]

The appellant says that, throughout the period
    he was on bail, he was prevented from seeing his children because they lived in
    a different city. The appellant was restricted by the conditions of his bail to
    his home, except for work or in the presence of his surety, which made
    travelling to see his children impossible. He submits that this impact on him
    warrants a
Downes
credit and the sentencing judge erred in not giving
    him that credit.

[3]

We do not agree. We begin by noting that it does
    not appear that the situation regarding the appellants children was brought to
    the sentencing judges attention. Hence, his reference to the paucity of
    evidence to suggest any significant interference with [the appellants] liberty
    while on bail.

[4]

In any event, there is always a measure of
    interference with a persons liberty interests that arises from being on bail.
    That is why the issue of giving credit for such conditions is generally
    reserved for situations where the bail conditions are stringent. It follows
    from that fact, as noted in
Downes
(at para. 33), that the
    circumstances may dictate that little or no credit should be given for
    pre-sentence house arrest.

[5]

There was no error in principle arising from the
    sentencing judges determination that no credit should be given to the
    appellant arising from his bail conditions. There is, consequently, no basis
    upon which this court can properly interfere with that decision.

[6]

The conviction appeal is dismissed as abandoned.
    Leave to appeal sentence is granted but the appeal is dismissed.

M.L.
    Benotto J.A.

Gary
    Trotter J.A.

I.V.B.
    Nordheimer J.A.


